SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-26395 SALON MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 94-3228750 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 101 Spear Street, Suite 203 San Francisco, CA 94105 (Address of principal executive offices) (415) 645-9200 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company as defined by Rule 12b-2 of the act. Yes [ ]No [X] The number of outstanding shares of the Registrant's Common Stock, par value $0.001 per share, on August 11, 2011 was 3,282,576 shares. FORM 10-Q SALON MEDIA GROUP, INC. INDEX PART I FINANCIAL INFORMATION Page Number ITEM 1: Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and March31, 2011 3 Condensed Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3: Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4: Controls and Procedures 22 PART II OTHER INFORMATION ITEM 1: Legal Proceedings 23 ITEM 1A: Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults upon Senior Securities 33 ITEM 4. Removed and Reserved 33 ITEM 5. Other Information 33 ITEM 6: Exhibits 33 Signatures 34 2 PART I:FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and par value amounts) June 30, March 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets 85 73 Total current assets Property and equipment, net 91 Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Short-term borrowings $ $ Related party advances Convertible notes payable Accounts payable and accrued liabilities Deferred revenues Total current liabilities Convertible notes payable, less current portion Deferred rent Total liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 5,000,000 shares authorized, 9,404 shares issued and outstanding at June 30, 2011 and March 31, 2011 (liquidation value of $25,553 at June 30, 2011) - - Common stock, $0.001 par value, 30,000,000 shares authorized, 3,282,576 shares issued and outstanding at June 30, 2011 and March 31, 2011 3 3 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (1) Derived from the Company’s audited consolidated financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months Ended June 30, Net revenues $ $ Operating expenses: Production and content Sales and marketing Information technology support General and administrative Total operating expenses Loss from operations ) ) Interest expense ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted-average shares of common stock used in computing basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 39 59 Stock-based compensation 59 80 Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) 2 Accounts payable, accrued liabilities and deferred rent 53 Deferred revenues ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment (3 ) ) Net cash used in investing activities (3 ) ) Cash flows from financing activities: Proceeds from related party advances Capital lease payments (1
